People v Martinez (2022 NY Slip Op 06717)





People v Martinez


2022 NY Slip Op 06717


Decided on November 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ROBERT J. MILLER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2022-02628
 (Ind. No. 1097/20)

[*1]The People of the State of New York, respondent,
vJonathan Martinez, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rachel Raimondi of counsel; Mallory Phelps on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jane Tully, J.), rendered March 25, 2022, convicting him of robbery in the third degree and attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Thomas, 34 NY3d 545, 565-566; People v Lopez, 6 NY3d 248, 256-257; People v Montanez, 203 AD3d 755; People v Headley, 197 AD3d 1329, 1329-1330). The defendant's valid waiver of the right to appeal precludes appellate review of his contention that he should be relieved of the $300 mandatory surcharge, $50 DNA databank fee, and $25 crime victim assistance fee pursuant to CPL 420.35(2-a) (see People v Montanez, 203 AD3d 755; People v Wilson, 168 AD3d 889, 890; People v Logan, 125 AD3d 688).
DUFFY, J.P., MILLER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court